DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in reply to the amendments and remarks filed on 06 November 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/06/2019 and 02/20/2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (i.e. a method, system and computer readable storage medium)
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 14 recite,  identifying, a review associated with a merchant system, wherein the review comprises a plurality of review elements; extracting a set of key review elements from the plurality of review elements; determining a sentiment score associated with a key review element of the set of key review elements; generating a review response comprising a set of values corresponding to a set of response components, wherein a value of the set of values comprises the key review element; and causing a display of the review response and the review comprising the sentiment score associated with the key review element.
The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic processing device. The claimed steps encompass a person mentally or with pen and paper identifying a review associated with a merchant, identifying a set of key review elements from the plurality of review elements; calculating a sentiment score associated with a key review element of the set of key review elements; generating a review response comprising a set of values corresponding to a set of response components, and reporting the review 
Additionally the claims recite as a whole a method of organizing human activity because the claim recites a method that analyzes a review associated with a merchant, determines a sentiment score associated with key elements of the review, generates a review response and provides the review response and the sentiment score of the review. This is a method of managing marketing or sales activities or behaviors. The mere nominal recitation of a processing device does not take the claims out of the methods of organizing human activities grouping. Thus the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements including a memory to store instructions and a processing device coupled to the memory/computer readable storage medium to perform the claimed steps. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform the claimed steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Even considered as an ordered combination, the additional elements do not add anything further than when they are considered individually. Thus, the claims are patent ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-7, 9-13 and 15-20 do not amount to significantly more than the identified abstract idea. 
Claims 2, 4, 6, 7, 9, 11, 13, 15, 17, 19 and 20 further narrow the abstract idea identified in claims 1, 8 and 14 by reciting additional elements directed to receiving, from the merchant system, a selection of a first value of a first response component of the review response, generating a plurality of options for each of the set of response components; and receiving selections from the plurality of options from the merchant system, generating a custom response component based on information received from the merchant system; and storing the custom response component in association with the merchant system and a set of values corresponding to a set of keywords identified in a plurality of reviews associated with the merchant, wherein the set of values comprises at least one of one or more an aggregate sentiment score, a number of mentions of each of the keywords of the set of keywords, or a set of modifiers associated with each of the keywords of the set of keywords. The mere nominal recitations of a processing device does not take the claims out of the mental process and method of organizing human activity grouping.
Claims 3, 5, 10, 12, 16 and 18 recite additional elements of “receive the review from a third party review platform” and “distributing the review response to a third party review platform.” These additional elements are mere data gathering and output steps which is a form of insignificant extra-solution activity. 
Each of the additional limitations of the dependent claims is no more than mere instructions to apply the exception using a generic computer components (the processors, memory, and non-transitory computer-readable storage medium). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount mere instructions to apply the exception using generic computer components. Furthermore, the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here)
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1, 8 and 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 11, 13-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kopikare (US 2019/0066136 A1).
Claims 1, 8 and 14: Kopikare discloses a system comprising: a memory to store instructions; and a processing device operatively coupled to the memory, the processing device to execute the instructions, a non-transitory computer readable storage medium having instructions that, if executed by a processing device, cause the processing device to and a method comprising (see P[0007]: systems, methods, and non-transitory computer readable media for providing a conversational survey question generator. P[0154]): identifying, by a processing device, a review associated with a merchant system, wherein the review comprises a plurality of review elements (see P[0040]:  For example, an administrator 116 can include an individual using a digital survey service (e.g., the conversational survey system 106) to create a digital survey for distribution to consumers pertaining to goods and/or services about which the administrator 116 wishes to receive feedback. P[0139]: the conversational survey system 106 analyzes the response 912 from FIG. 9B to identify the topics and response features; 
extracting a set of key review elements from the plurality of review elements (see P[0139]: the conversational survey system 106 analyzes the response 912 from FIG. 9B to identify the topics and response features described above. In particular, the conversational survey system 106 determines that, based on the language of the response 912, the type of the entity “support” is “other” and that the sentiment associated with the entity “support” is negative at −0.9); determining a sentiment score associated with a key review element of the set of key review elements (see P[0139]: [0140] FIG. 11 further illustrates that the conversational survey system 106 identifies entity “product” and determines that the type of entity “product” is “consumer good.” The conversational survey system 106 further determines that the sentiment associated with the entity “product” is positive at 0.9); 
generating a review response comprising a set of values corresponding to a set of response components, wherein a value of the set of values comprises the key review element (see Fig. 7, Fig. 9B-9D, P[0113]: Similarly, for Questions B1 and B2, the survey flow 800 can include logical conditions that, based on detecting a negative sentiment or a positive sentiment, cause the conversational survey system 106 to generate one of Question C1, C2, C3, or C4. Although FIG. 8 illustrates specific question boxes within the survey flow 800, in some embodiments the questions are not predetermined. To elaborate, the conversational survey system 106 generates a survey question based on the analysis of a survey response, and therefore each survey question within a survey flow may be different for each different respondent that responds to the survey. P[140]: Thus, FIG. 11 illustrates a visual representation of the information the conversational survey system 106 receives, generates, analyzes, and uses to determine to provide a follow-up question, generate a follow-up question, and/or customize a follow-up question based on information within a response); 
and causing a display of the review response and the review comprising the sentiment score associated with the key review element (see P[0121]: To illustrate, the response 904 has a negative sentiment, as expressed by the typed text “very poor experience.” Accordingly, the conversational survey system 106 provides a follow-up question 910 that acknowledges the response 904 (e.g., by providing an apology) and that inquires further into the reasons behind the negative sentiment of the response 904. Indeed, as illustrated in FIG. 9B, the conversational survey system 106 provides the follow-up question 910, “Sorry to hear you had a poor experience. Could you please tell us what part of your experience you did not like?” P[0138]:  In some embodiments, the conversational survey system 106 may display the results of determining the response features associated with the response 904 to the administrator).
Claims 2, 9 and 15: Kopikare discloses receiving, from the merchant system, a selection of a first value of a first response component of the review response (see P[0112]: the conversational survey system generates a survey flow based on the set of logic rules set by the administrator. P[0113]: for Questions B1 and B2, the survey flow 800 can include logical conditions that, based on detecting a negative sentiment or a positive sentiment, cause the conversational survey system 106 to generate one of Question C1, C2, C3, or C4). 
Claims 4, 11 and 17:  Kopikare discloses generating a plurality of options for each of the set of response components; and receiving selections from the plurality of options from the merchant system (see Fig. 5, P[0102]: FIG. 6,  illustrates the administrator client device 112 displaying a GUI 600 that includes a set 602 of custom headers. The conversational survey system 106 enables the administrator 116 to set one or more custom headers which call methods associated with the machine learning service 108. For instance, the set 602 of custom headers may define which characteristics, and therefore which response features and topics, the conversational survey system 106 will identify within, or determine from, a particular response.).
Claims 6 and 13:  Kopikare discloses generating a custom response component based on information received from the merchant system; and storing the custom response component in association with the merchant system (see P[0034]: To illustrate, the conversational survey system can identify the topic and/or response features, and, based on the identified topics and/or response features, can provide a targeted follow-up question that is customized for the respondent's particular experience (e.g., the complaint and/or endorsement the respondent provides in a free-form text response). For example, the conversational survey system can determine a sentiment (e.g., positive, negative, etc.) associated with a given response to a survey question, and the conversational survey system can further tailor a follow-up question according to the determined sentiment of the response (e.g., to directly address any issues raised in the response)).  
Claims 7 and 20: Kopikare discloses generating an interface comprising a set of values corresponding to a set of keywords identified in a plurality of reviews associated with the merchant, wherein the set of values comprises at least one of one or more an aggregate sentiment score, a number of mentions of each of the keywords of the set of keywords, or a set of modifiers associated with each of the keywords of the set of keywords (see P[0140]: visual representation. Fig. 11, P[0138]:  FIG. 11 includes an overall sentiment 1102 and an overall magnitude of the sentiment 1104. For example, looking to FIG. 9A, the conversational survey system 106 analyzes the response 904 to determine that the overall sentiment of the response 904 is −0.8. Additionally, based on the overall length (e.g., number of characters) of the response 904, the conversational survey system 106 determines that the effort taken by the respondent 122 correlates with a magnitude of 1.5. In some embodiments, the conversational survey system 106 may display the results of determining the response features associated with the response 904 to the administrator 116 by way of administrator client device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopikare in view of Leff et al (US 2013/0085804 A1).
Claims 3, 10 and 16: Kopikare discloses the claimed invention as applied to claims 1, 8 and 14. Kopikare above does not expressly disclose the following limitations but Leff teaches receiving the review from a third party review platform (Leff, see Fig. 2, item 230, P[0033]: system may obtain reviews and ratings for the merchants from third party websites).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Kopikare receiving the review from a third party review platform as taught by Leff because it would “provid[e] a single online location where a merchant can view, modify and manage key information across a plurality of third party websites” (Leff, P[0021]).
Claims 5, 12 and 18: Kopikare discloses the claimed invention as applied to claims 1, 8 and 14. Kopikare does not expressly disclose distributing the review response to a third party review platform but Leff teaches distributing the review response to a third party review platform (see P[0069]: The heart of the merchant's reviews web page 800 is the your reviews section 820 which the system provides to allows merchants to review and take actions regarding reviews of the merchant on third party websites.  P[0078]: The system allows merchants to edit the suggested reply or leave as is and then upon a single click by the merchant automatically login to the third party website, find the review and post the reply for the merchant.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Kopikare distributing the review response to a third party review platform as taught by Leff because it would “provid[e] a single online location where a merchant can view, modify and manage key information across a plurality of third party websites” (Leff, P[0021]).
Claim 19: Kopikare discloses generate a custom response component based on information received from the merchant system (see P[0034]: To illustrate, the conversational survey system can identify the topic and/or response features, and, based on the identified topics and/or response features, can provide a targeted follow-up question that is customized for the respondent's particular experience (e.g., the complaint and/or endorsement the respondent provides in a free-form text response). For example, the conversational survey system can determine a sentiment (e.g., positive, negative, etc.) associated with a given response to a survey question, and the conversational survey system can further tailor a follow-up question according to the determined sentiment of the response (e.g., to directly address any issues raised in the response)).  
Kopikare does not expressly disclose the following limitations but Leff teaches store the custom response component in association with the merchant system, generate a first entity type associated with the merchant system, wherein the first entity type comprises one or more fields comprising first data of the set of data associated with the merchant system; and generate a second entity type associated with the merchant system, wherein the first entity type comprises one or more fields comprising second data of the set of data associated with the merchant system (see P[0078]: Depending on the third party website, the system may suggest a reply from the system reply library. The system may determine a suggested replay based on sentiment analysis or keywords within the review. The system allows merchants to edit the suggested reply or leave as is and then upon a single click by the merchant automatically login to the third party website, find the review and post the reply for the merchant. The system also educates the merchant about reply strategies. P[0112]:  The communications library may include templates for various communications including, for example, thank you for your visit, thank you for the good review, apologies for bad experience, request for endorsement, request for referral, etc. Additionally, the system tracks which messages/replies have been used, how many times, and when last used. P[0114]: The system aggregates and makes available sample communications and responses specifically geared for merchants. These sample communications and responses are sortable by category of business and/or type of communication along with related performance/meta data related to the use of the message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kopikare, store the custom response component in association with the merchant system, generate a first entity type associated with the merchant system, wherein the first entity type comprises one or more fields comprising first data of the set of data associated with the merchant system; and generate a second entity type associated with the merchant system, wherein the first entity type comprises one or more fields comprising second data of the set of data associated with the merchant system as taught by Leff because it would “save[s] the merchant time and allows the merchant to communicate more often and more effectively” (Leff, P[0110]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Savarimuthu, Bastin Tony Roy, et al. "Developers’ Responses to App Review Feedback–A Study of Communication Norms in App Development." Coordination, Organizations, Institutions, Norms, and Ethics for Governance of Multi-Agent Systems XIII. Springer, Cham, 2017. 57-75 which discloses developers responding to user reviews.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629